           Case 2:20-cv-02235-NJB-MBN Document 44 Filed 05/18/21 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

       RAOUL A. GALAN, JR.                                             CIVIL ACTION


       VERSUS                                                          NO. 20-2235


       STEPHEN MICHAEL PETIT, JR.                                      SECTION: “G”(5)


                                               ORDER

            Pending before the Court is a “Motion to Dismiss Pursuant to Rule 12(b) and Motion for

Sanction [sic]” filed by Defendant Stephen Petit, Jr. (“Defendant”). 1 Considering the motion, the

memoranda in support and opposition, the record, and the applicable law, the Court denies the

motion without prejudice and allows Plaintiff Raoul A. Galan, Jr. (“Plaintiff”) until May 31, 2021

to amend the Complaint to cure the deficiencies identified in this Order.

                                            I. Background

            Plaintiff filed a Complaint on August 12, 2020 against Defendant alleging abuse of

process. 2 The case was randomly allotted to Judge Greg G. Guidry (Section “T” of this Court).3

In the Complaint, Plaintiff alleges that “[t]he public and the plaintiff has [sic] been damaged in the

election of Louisiana State Senate District 10 Election [sic] October 12, 2019.” 4 Specifically,




1
    Rec. Doc. 14.

2
    Rec. Doc. 1.

3
    Id.

4
    Id. at 1.

                                                  1
           Case 2:20-cv-02235-NJB-MBN Document 44 Filed 05/18/21 Page 2 of 9




Plaintiff alleges that he filed a notice of candidacy on August 7, 2019 for Louisiana Senate District

10. 5 Thereafter, according to Plaintiff, Defendant requested Plaintiff’s tax filing records from the

Louisiana Department of Revenue and filed a petition objecting to the candidacy of Plaintiff on

August 15, 2019. 6 It appears that the objection to candidacy allegedly filed by Defendant

concerned Plaintiff’s tax records. 7 According to Plaintiff, the “lower court” granted Defendant’s

petition objecting to Plaintiff’s candidacy. 8 Plaintiff avers that he appealed several times in the

24th Judicial District Court, Louisiana Fifth Circuit Court of Appeals, and Louisiana Supreme

Court. 9 According to Plaintiff, “federal law and state law must be addressed in this matter.” 10

            On August 15, 2020, Defendant moved to dismiss this action. 11 On February 22, 2021,

Judge Guidry dismissed the motion to dismiss without prejudice because on December 10, 2020,

Defendant filed an “essentially identical” second motion to dismiss.12 On March 16, 2021, Judge

Guidry recused himself from the instant case and the instant case was randomly reallotted to Chief

Judge Nannette J. Brown (Section “G” of this Court). 13




5
     Rec. Doc. 1-2 at 1.

6
     Id.

7
     Id.

8
     Id.

9
     Id.

10
     Id.

11
     Rec. Doc. 2.

12
     Rec. Doc. 18.

13
     Rec. Doc. 19.

                                                 2
           Case 2:20-cv-02235-NJB-MBN Document 44 Filed 05/18/21 Page 3 of 9




                                         II. Parties’ Arguments

A.          Defendant’s Arguments in Support of the Motion to Dismiss

            In the instant motion to dismiss, Defendant argues that dismissal of this action is

appropriate pursuant to Federal Rule of Civil Procedure 12(b). 14 Defendant contends that

“[Plaintiff] fails to provide any real indication of the subject matter of the claim” and “fails to state

any claim . . . upon which relief can be granted.” 15

            Defendant also moves the Court to impose sanctions on Plaintiff because “[Plaintiff’s]

actions are a glaring example of abuse of judicial process [and] have amounted to nothing more

than continuous harassment of Defendant.” 16 Defendant asserts that he has had to spend

“significant time and expense defending the frivolous actions of [Plaintiff]” because “[t]he action

on its face is woefully lacking which creates significant issues in mounting a defense” and

“[Plaintiff’s] attempts at service are woefully inadequate.” 17

B.          Plaintiff’s Arguments in Opposition to the Motion to Dismiss

            In opposition, Plaintiff contends that Defendant’s testimony in the 24th Judicial District

Court, State of Louisiana, indicates that “[Defendant] [did] not know [Plaintiff] or his opponents”

when Defendant allegedly filed a petition to disqualify Plaintiff as a candidate for the Louisiana

Senate. 18 Plaintiff avers that Defendant “planned [a] malicious attack” upon Plaintiff involving a



14
     Rec. Doc. 14-2 at 2.

15
     Id.

16
     Id. at 4.

17
     Id.

18 Rec. Doc. 16 at 1.

                                                    3
          Case 2:20-cv-02235-NJB-MBN Document 44 Filed 05/18/21 Page 4 of 9




public records request for Plaintiff’s tax records and the alleged petition to disqualify Plaintiff from

candidacy for the Louisiana Senate. 19




                                               III. Legal Standard

A.         Legal Standard for 12(b)(6) Motion to Dismiss

             Federal Rule of Civil Procedure 12(b)(6) provides that an action may be dismissed “for

failure to state a claim upon which relief can be granted.” 20 A motion to dismiss for failure to state

a claim is “viewed with disfavor and is rarely granted.” 21 “To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim for relief that

is plausible on its face.’” 22 “Factual allegations must be enough to raise a right to relief above the

speculative level.” 23 A claim is facially plausible when the plaintiff has pleaded facts that allow

the court to “draw a reasonable inference that the defendant is liable for the misconduct alleged.”24

           On a motion to dismiss, asserted claims are liberally construed in favor of the claimant,

and all facts pleaded are taken as true. 25 However, although required to accept all “well-pleaded



19 Id. at 2–3.

20
     Fed. R. Civ. P. 12(b)(6).

21
     Kaiser Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1050 (5th Cir. 1982).

22
     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2008)).

23
     Twombly, 550 U.S. at 556.

24
     Id. at 570.

25
  Leatherman v. Tarrant Cnty. Narcotics Intelligence & Coordination Unit, 507 U.S. 163, 164 (1993); see also
Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322–23 (2007).

                                                           4
           Case 2:20-cv-02235-NJB-MBN Document 44 Filed 05/18/21 Page 5 of 9




facts” as true, a court is not required to accept legal conclusions as true. 26 “While legal conclusions

can provide the framework of a complaint, they must be supported by factual allegations.” 27

Similarly, “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements” will not suffice. 28 The complaint need not contain detailed factual allegations, but it

must offer more than mere labels, legal conclusions, or formulaic recitations of the elements of a

cause of action. 29 That is, the complaint must offer more than an “unadorned, the defendant-

unlawfully-harmed-me accusation.” 30 From the face of the complaint, there must be enough

factual matter to raise a reasonable expectation that discovery will reveal evidence as to each

element of the asserted claims. 31 If factual allegations are insufficient to raise a right to relief

above the speculative level, or if it is apparent from the face of the complaint that there is an

“insuperable” bar to relief, the claim must be dismissed. 32

B.         Legal Standard for Sanctions

           Title 28, United States Code, Section 1927 provides that “[a]ny attorney or other person

admitted to conduct cases in any Court of the United States . . . who multiplies the proceedings in

any case unreasonably and vexatiously may be required by the court to satisfy personally the



26
     Iqbal, 556 U.S. at 677–78.

27
     Id. at 679.

28
     Id. at 678.

29
     Id.

30
     Id.

31
     Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 257 (5th Cir. 2009).

32
  Moore v. Metro. Human Serv. Dep’t, No. 09-6470, 2010 WL 1462224, at * 2 (E.D. La. Apr. 8, 2010) (Vance,
C.J.) (citing Jones v. Bock, 549 U.S. 199, 215 (2007)); Carbe v. Lappin, 492 F.3d 325, 328 n. 9 (5th Cir. 2007).

                                                          5
           Case 2:20-cv-02235-NJB-MBN Document 44 Filed 05/18/21 Page 6 of 9




excess costs, expenses, and attorneys' fees reasonably incurred because of such conduct.” As the

Fifth Circuit has explained, “[t]he adverbs being in the conjunctive, sanctions under § 1927 must

be predicated on actions that are both ‘unreasonable’ and ‘vexatious.’” 33 “Because of the punitive

nature of § 1927 sanctions, and in order not to chill legitimate advocacy, the provision must be

strictly construed.” 34

           In addition to 28 U.S.C. § 1927, a court may also enter sanctions pursuant to Federal Rule

of Civil Procedure 11. Rule 11 provides that when an attorney or unrepresented party submits a

pleading to the court, that person certifies that any representations made to the court are not being

presented for any improper purpose, that the legal contentions are warranted by existing law or a

non-frivolous argument for the extension, modification, or reversal of the law, and that any

allegations made therein have evidentiary support. The district court may impose

appropriate sanctions, including attorneys' fees and costs, where a pleading has been filed in

violation of Rule 11. 35 A district court's decision to deny Rule 11 sanctions is reviewed for abuse

of discretion, which “only occurs where no reasonable person could take the view adopted by the

trial court.” 36

                                                   IV. Analysis

           In the instant motion to dismiss, Defendant argues that dismissal of this action is

appropriate because “[Plaintiff] fails to provide any real indication of the subject matter of the



33
     Edwards v. General Motors Corp., 153 F.3d 242, 246 (5th Cir. 1998).

34
     Id.

35
     Fed. R. Civ. P. 11(c).

36
     Bergquist v. FyBX Corp., 108 F. App'x 903, 904 (5th Cir. 2004).

                                                          6
           Case 2:20-cv-02235-NJB-MBN Document 44 Filed 05/18/21 Page 7 of 9




claim” and “fails to state any claim . . . upon which relief can be granted.” 37 In opposition, Plaintiff

avers that Defendant “planned [a] malicious attack” upon Plaintiff involving a public records

request for Plaintiff’s tax records and the alleged petition to disqualify Plaintiff from candidacy

for the Louisiana Senate. 38

            In the Complaint, Plaintiff alleges “abuse of process,” claiming that “[t]he public and the

plaintiff has [sic] been damaged in the election of Louisiana State Senate District 10 Election [sic]

October 12, 2019.” 39 Specifically, Plaintiff alleges that he filed a notice of candidacy on August

7, 2019 for Louisiana Senate District 10. 40 Thereafter, according to Plaintiff, Defendant requested

Plaintiff’s tax filing records from the Louisiana Department of Revenue and filed a petition

objecting to the candidacy of Plaintiff on August 15, 2019. 41 It appears that the objection to

candidacy allegedly filed by Defendant concerned Plaintiff’s tax records. 42

            Although Plaintiff asserts that “federal law and state law must be addressed in this matter”43

and references “intentional torts,” “malicious prosecution,” and “acts against the Federal Voting

Rights Act” in the Complaint and in opposition to the instant motion, Plaintiff does not set forth

factual allegations to state a claim that is plausible on its face. In particular, Plaintiff does not

explain how the elements of the alleged torts are satisfied or how Defendant’s conduct violates the


37
     Rec. Doc. 14-2.

38
     Rec. Doc. 16 at 2–3.

39
     Rec. Doc. 1-2 at 1.

40
     Rec. Doc. 1; Rec. Doc. 1-2.

41
     Id. at 1.

42
     Id.

43
     Id.

                                                      7
          Case 2:20-cv-02235-NJB-MBN Document 44 Filed 05/18/21 Page 8 of 9




Federal Voting Rights Act, which prohibits racial discrimination in voting. 44 Rather, Plaintiff

offers only vague and conclusory allegations regarding a purported objection to his candidacy for

Louisiana Senate and public records requests for Plaintiff’s tax records. Without more concrete

allegations, the Court is unable to draw a reasonable inference that the defendant is liable for the

misconduct alleged.

           However, this Court is mindful that dismissal is a harsh remedy considering Plaintiff’s

status as a pro se litigant.45 The Fifth Circuit instructs that a motion to dismiss under Rule 12(b)(6)

“is viewed with disfavor and is rarely granted.” 46 Short of granting a motion to dismiss, a court

may grant a plaintiff leave to amend the complaint. 47 Accordingly, the Court grants Plaintiff leave

to amend the Complaint to allege additional facts showing how Defendant could be held liable for

the alleged misconduct. 48

           With respect to Defendant’s request for sanctions, Defendant argues that “[Plaintiff’s]

actions are a glaring example of abuse of judicial process [and] have amounted to nothing more

than continuous harassment of Defendant.” 49 Although it is difficult to ascertain the precise basis



44
     Veasey v. Abbott, 830 F.3d 216, 247 (5th Cir. 2016).



45
  See Carroll v. Fort James Corp., 470 F.3d 1171, 1175 (5th Cir.2006) (“This standard ‘evinces a bias in favor of
granting leave to amend. The policy of the Federal Rules is to permit liberal amendment.’”) (quoting Dussouy v.
Gulf Coast Inv. Corp., 660 F.2d 594, 597–98 (5th Cir.1981)).

46
     Beanal v. Freeport–McMoran, Inc., 197 F.3d 161, 164 (5th Cir. 1999).

47
  See Carroll v. Fort James Corp., 470 F.3d 1171, 1175 (5th Cir. 2006) (quoting Dussouy v. Gulf Coast Inv. Corp.,
660 F.2d 594, 597–98 (5th Cir. 1981)).
48
     See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

49
     Rec. Doc. 14-2 at 4.

                                                            8
          Case 2:20-cv-02235-NJB-MBN Document 44 Filed 05/18/21 Page 9 of 9




for sanctions in this case, Defendant appears to contend that sanctions are appropriate here

pursuant to 28 U.S.C. § 1927 and Federal Rule of Civil Procedure 11 because Plaintiff has made

several allegedly frivolous attempts to challenge Defendant’s alleged conduct in various courts.50

The Court finds that sanctions are not appropriate at this time under either 28 U.S.C. § 1927 or

Federal Rule of Civil Procedure 11 because, as discussed above, the Court is unable to determine

the merits of Plaintiff’s allegations at this stage. Accordingly,

           IT IS HEREBY ORDERED that the “Motion to Dismiss Pursuant to Rule 12(b) and

Motion for Sanction[s]” 51 filed by Defendant Stephen Michael Petit, Jr. is DENIED.

           IT IS FURTHER ORDERED that Plaintiff is granted leave to amend the Complaint to

address the deficiencies noted by the Court, if possible, and to provide a more definite statement

of his claims against Defendant. If Plaintiff fails to amend the Complaint by May 31, 2021, upon

motion by a party, the Court will dismiss the claims against Defendant.

           NEW ORLEANS, LOUISIANA, this ______
                                        17th day of May, 2021.




                                                       _________________________________
                                                       NANNETTE JOLIVETTE BROWN
                                                       CHIEF JUDGE
                                                       UNITED STATES DISTRICT COURT




50
     See Rec. Doc. 14-2 at 4.

51
     Rec. Doc. 14.

                                                  9
